

115 HR 1549 IH: Foreign Business Bribery Prohibition Act of 2017
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1549IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Perlmutter introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize certain private rights of action under the Foreign Corrupt Practices Act of 1977 for
			 violations that damage certain businesses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Business Bribery Prohibition Act of 2017. 2.Actions authorized (a)Prohibited foreign practices by domestic concernsSection 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2) is amended by adding at the end the following:
				
					(j)Private right of action authorized
 (1)Authorized plaintiffsAny person that violates subsection (a) shall be liable in an action brought in accordance with this subsection in any court of competent jurisdiction to any issuer that is subject to section 30A of the Securities Exchange Act of 1934, domestic concern that is subject to this section, or other person that is a United States person, that is damaged by the violation of subsection (a) of this section, for damages caused to such issuer, domestic concern, or other person by the violation.
 (2)Proof of damagesFor purposes of this subsection, the court may not find for the plaintiff in an action under this subsection unless the plaintiff alleges and proves that—
 (A)the defendant violated subsection (a); and (B)the defendant’s violation of subsection (a)—
 (i)prevented the plaintiff from obtaining or retaining business for or with any person; and (ii)assisted the defendant in obtaining or retaining such business.
								(3)Measure of damages
 (A)In generalThe damages that a plaintiff may obtain in an action under this subsection may be equal to the higher of the two following amounts that are established by the plaintiff’s allegations and proof:
 (i)The total amount of the contract or agreement that the defendant gained in obtaining or retaining business by means of the violation of subsection (a).
 (ii)The total amount of the contract or agreement that the plaintiff failed to gain because of the defendant’s obtaining or retaining business by means of the violation of subsection (a).
 (B)Treble damagesIn assessing damages under subparagraph (A), the court shall enter judgment for three times the amount determined under clause (i) or (ii) of such subparagraph (whichever is greater), together with a reasonable attorney's fee and costs, for the violation of subsection (a).
 (4)Exception for Routine Governmental ActionThe exception in subsection (b) shall apply to an action under this subsection. (5)Affirmative DefensesThe affirmative defenses in subsection (c) shall apply to an action under this subsection.
 (6)ContributionEach person who becomes liable to make payment under this subsection may recover contribution as in cases of contract from any person who, if joined in the original suit, would have been liable to make the same payment.
 (7)Statute of limitationsNo action may be maintained to enforce any liability created under this subsection unless brought within 3 years after the discovery of the facts constituting the cause of action and within 6 years after the cause of action accrued.
 (8)United States person definedIn this subsection, the term United States person has the meaning given that term in subsection (i)(2).. (b)Prohibited foreign practices by other personsSection 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–3) is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following:
					
						(f)Private right of action authorized
 (1)Authorized plaintiffsAny person that violates subsection (a) shall be liable in an action brought in accordance with this subsection in any court of competent jurisdiction to any issuer that is subject to section 30A of the Securities Exchange Act of 1934, domestic concern that is subject to section 104 of this Act, or other person that is a United States person, that is damaged by the violation of subsection (a) of this section, for damages caused to such issuer, domestic concern, or other person by the violation.
 (2)Proof of damagesFor purposes of this subsection, the court may not find for the plaintiff in an action under this subsection unless the plaintiff alleges and proves that—
 (A)the defendant violated subsection (a); and (B)the defendant’s violation of subsection (a)—
 (i)prevented the plaintiff from obtaining or retaining business for or with any person; and (ii)assisted the defendant in obtaining or retaining such business.
									(3)Measure of damages
 (A)In generalThe damages that a plaintiff may obtain in an action under this subsection may be equal to the higher of the two following amounts that are established by the plaintiff’s allegations and proof:
 (i)The total amount of the contract or agreement that the defendant gained in obtaining or retaining business by means of the violation of subsection (a).
 (ii)The total amount of the contract or agreement that the plaintiff failed to gain because of the defendant’s obtaining or retaining business by means of the violation of subsection (a).
 (B)Treble damagesIn assessing damages under subparagraph (A), the court shall enter judgment for three times the amount determined under clause (i) or (ii) of such subparagraph (whichever is greater), together with a reasonable attorney's fee and costs, for the violation of subsection (a).
 (4)Exception for Routine Governmental ActionThe exception in subsection (b) shall apply to an action under this subsection. (5)Affirmative DefensesThe affirmative defenses in subsection (c) shall apply to an action under this subsection.
 (6)ContributionEach person who becomes liable to make payment under this subsection may recover contribution as in cases of contract from any person who, if joined in the original suit, would have been liable to make the same payment.
 (7)Statute of limitationsNo action may be maintained to enforce any liability created under this subsection unless brought within 3 years after the discovery of the facts constituting the cause of action and within 6 years after the cause of action accrued.
 (8)United States person definedIn this subsection, the term United States person has the meaning given that term in subsection (i)(2).. (c)Prohibited foreign practices by issuersSection 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) is amended by adding at the end the following:
				
					(h)Private right of action authorized
 (1)Authorized plaintiffsAny person that violates subsection (a) shall be liable in an action brought in accordance with this subsection in any court of competent jurisdiction to any issuer that is subject to this section, domestic concern that is subject to section 104 of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2), or other person that is a United States person, that is damaged by the violation of subsection (a) of this section, for damages caused to such issuer, domestic concern, or other person by the violation.
 (2)Proof of damagesFor purposes of this subsection, the court may not find for the plaintiff in an action under this subsection unless the plaintiff alleges and proves that—
 (A)the defendant violated subsection (a); and (B)the defendant’s violation of subsection (a)—
 (i)prevented the plaintiff from obtaining or retaining business for or with any person; and (ii)assisted the defendant in obtaining or retaining such business.
								(3)Measure of damages
 (A)In generalThe damages that a plaintiff may obtain in an action under this subsection may be equal to the higher of the two following amounts that are established by the plaintiff’s allegations and proof:
 (i)The total amount of the contract or agreement that the defendant gained in obtaining or retaining business by means of the violation of subsection (a).
 (ii)The total amount of the contract or agreement that the plaintiff failed to gain because of the defendant’s obtaining or retaining business by means of the violation of subsection (a).
 (B)Treble damagesIn assessing damages under subparagraph (A), the court shall enter judgment for three times the amount determined under clause (i) or (ii) of such subparagraph (whichever is greater), together with a reasonable attorney's fee and costs, for the violation of subsection (a).
 (4)Exception for Routine Governmental ActionThe exception in subsection (b) shall apply to an action under this subsection. (5)Affirmative DefensesThe affirmative defenses in subsection (c) shall apply to an action under this subsection.
 (6)ContributionEach person who becomes liable to make payment under this subsection may recover contribution as in cases of contract from any person who, if joined in the original suit, would have been liable to make the same payment.
 (7)Statute of limitationsNo action shall be maintained to enforce any liability created under this subsection unless brought within 3 years after the discovery of the facts constituting the cause of action and within 6 years after the cause of action accrued.
 (8)United States person definedIn this subsection, the term United States person has the meaning given that term in subsection (g)(2).. 3.Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply to causes of action accruing on or after such date of enactment.
		